Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of Claims
Claims 1-20 are pending in the present application. Claims 1, 8, and 15 are newly amended.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/03/2022 has been entered.

Response to Arguments
The examiner thanks the applicant for their response. Applicant’s arguments have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20180053401 A1 to Martin et al (hereinafter Martin) in view of U.S. Pub. No. 20140046863A1 to Gifford et al (hereinafter Gifford), further in view of U.S. Pub. No. US20150324430A1 to Koran et al (hereinafter, Koran).

As per claim 1, Martin teaches A building management system comprising: one or more computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to ([0017] “In another aspect, disclosed herein are emergency prediction systems (EPS) comprising at least one processor, an operating system configured to perform executable instructions, a memory, and a computer program including instructions executable by the at least one processor to create an application comprising…”):
receive threat events indicating a potential threat to at least one of buildings, building equipment, people, or spaces within a building, each threat event comprising a threat category from among a plurality of threat categories ([0012] “In another aspect, disclosed herein are methods of creating a prediction model for generating at least one spatiotemporal emergency prediction, the methods comprising: a) obtaining, by an emergency prediction system (EPS), emergency data for a plurality of emergencies…” [0136] “Emergency data refers to information about emergencies that have occurred or are on-going and optionally includes the type of emergency (such as medical, fire, police or car crashes), the location of the emergency (e.g., GPS coordinates, altitude, etc.), the time of the emergency (e.g., date and time), or any combination thereof…” [0137] “In some embodiments, the emergency type is selected from vehicle/traffic emergency, fire emergency, police emergency, medical emergency, or any combination thereof… In some embodiments, a fire emergency type is a home fire, building fire…” Examiner Note: The examiner sees Martin’s receipt of emergency data as equivalent to receipt of a threat event, wherein the emergency type is equivalent to a threat category, and a multitude of emergencies are potential threats to both buildings and people (fire emergency, medical emergency).);
for one or more of the threat events: assign, using an expiry time prediction model, an expiry time to the threat event based at least in part on the threat category of the threat event, the expiry time prediction model trained using a set of historical threat events, each historical threat event in the set of historical threat events comprising ([0011] “In one aspect, disclosed herein are methods of creating a prediction model for generating at least one spatiotemporal emergency prediction, the methods comprising… c) using, by the emergency prediction system, the at least one prediction model to generate a spatiotemporal emergency prediction corresponding to a defined emergency type, a defined geographic area, and a defined time period. In some embodiments, generating the spatiotemporal emergency prediction comprises making and aggregating predictions corresponding to subsets of the defined time period.” [0017] “In some embodiments, the emergency time is a time when an emergency communication is initiated or received or a duration of the emergency communication. In some embodiments, the defined time period comprises a time block. In further embodiments, the time block is at least about 1 hour. In further embodiments, the time block is at least about 1 day. In further embodiments, the time block is at least about 1 week…In some embodiments, the at least one prediction model is updated with new emergency data. In some embodiments, the at least one prediction model is trained using labeled call data, unlabeled call data, augmented call data, or any combination thereof.” [0134] “In some embodiments, data comprises historical data comprising information on past data. For example, in some embodiments, historical data comprises the emergency type, emergency location, and emergency time of one or more emergencies that has already taken place, and not an ongoing emergency or a predicted future emergency.” Examiner Note: Martin teaches an emergency prediction including a defined time period with a beginning and an end. The end of the defined time period is equivalent to the expiration time of the predicted emergency.):
at least one of the plurality of threat categories ([0207] “As shown in Table 3, in some embodiments, the call nature probabilities (p_fire, p_police, p_med) are the output of the multiclass classifier. The class with the highest probability is assigned to p_nature. Here, p_highpri is the output of a classifier that determines the probability that the call is a high priority level and p_resp is the output of a regressor or regression module 336 that provides the estimated response time in minutes. In some embodiments, the emergency type comprises a category of emergency such as fire, medical, police, or fire. In some embodiments, the emergency type comprises one or more probabilities that a call or communication relates to one or more emergency types such as shown in Table 3.” [0240] “In some embodiments, emergency predictions are generated and stored for each available geographic region and emergency category: Fire, Medical, and Police. Other categories (water rescue, pet rescue, car crash, etc.) and sub-categories (e.g., crime categories, etc.) are contemplated. In some embodiments, emergencies may be categorized into more than one type. For example, in some embodiments, a car crash requires assistance from fire, medical and police emergency resources.” Examiner Note: Martin’s emergency type is equivalent to the instant application’s threat category.); and
at least one of: an expiry time for the historical threat event; or a start time and an end time indicating the expiry time for the historical threat event ([0011] “In one aspect, disclosed herein are methods of creating a prediction model for generating at least one spatiotemporal emergency prediction, the methods comprising: a) obtaining, by an emergency prediction system (EPS), emergency data comprising emergency type, emergency location, and emergency time for a plurality of emergency communications; b) generating, by the emergency prediction system, at least one prediction model for making at least one spatiotemporal emergency prediction using the emergency data; and c) using, by the emergency prediction system, the at least one prediction model to generate a spatiotemporal emergency prediction corresponding to a defined emergency type, a defined geographic area, and a defined time period… In some embodiments, generating the spatiotemporal emergency prediction comprises making and aggregating predictions corresponding to subsets of the defined time period.” [0017] “In some embodiments, the emergency time is a time when an emergency communication is initiated or received or a duration of the emergency communication. In some embodiments, the defined time period comprises a time block. In further embodiments, the time block is at least about 1 hour. In further embodiments, the time block is at least about 1 day. In further embodiments, the time block is at least about 1 week…In some embodiments, the at least one prediction model is updated with new emergency data. In some embodiments, the at least one prediction model is trained using labeled call data, unlabeled call data, augmented call data, or any combination thereof. In some embodiments, the at least one prediction model is assessed for prediction accuracy. In further embodiments, prediction accuracy is determined by comparing at least one historical spatiotemporal emergency prediction to an actual number of emergency communications. In some embodiments, the at least one prediction model is re-created or re-trained. In some embodiments, the at least one prediction model is re-trained at least once a week.” Examiner Note: Martin teaches an emergency prediction including a defined time period with a beginning and an end. The end of the defined time period is equivalent to the expiration time of the predicted emergency.); 
determine a first risk value at a first time before the expiry time based on the threat event ([0088] “For example, a risk prediction for traffic accident emergencies (defined emergency) in county A (defined geographic area) during the time period of 12 PM-9 PM on a non-holiday weekday (defined time period) may be about 24 emergency requests (risk prediction). A risk prediction is calculated using a prediction model generated by an algorithm… In some embodiments, a prediction model is a formula comprising parameters that determine the likelihood of a defined emergency” Examiner Note: The likelihood of an emergency is seen as equivalent to a first risk value, a defined emergency is seen as equivalent to a threat event, the end of the defined time period for that emergency prediction is seen as equivalent to the expiry time of that event, and the defined time period is seen as equivalent to a first time.). 

Martin teaches an expiry time and a second risk value at the expiry time, but does not explicitly teach configure a decay model based on the expiry time, the decay model decaying the first risk value at the first time to a second value at the expiry time; and decay the first risk value of the threat event using the configured decay model.

Gifford teaches configure [the selected] decay model to execute for the threat event, the configured decay model decaying the first risk value at the first time to the predefined risk value at the expiry time ([0034] “Severity risk decay, as shown in a factor box 304, can be applied to decrease a risk score as a function of time, if applicable. For example, the risk of a terrorist attack could be very high leading up to the anniversary of September 11th, and be lower in the days and weeks after the anniversary.” [0039] “The temporal influence, as shown in a factor box 332, of the special event is determined. For example, the gathering time, begin time and end time, and dispersal time of the parade are looked up or estimated. Temporal decay, as shown in a factor box 334, can be applied. Temporal decay represents a memory factor of the system, and is employed to model how long the system “remembers” a situation. For example, a crowd begins gathering before a parade, reaches peak attendance during the parade and takes a while to disperse after the parade. As another example, there may be violent protest for a time after a politician speech, or a concern about terrorist attack for a time span after a video is shown on the Internet. Risk is adjusted, e.g., on a daily basis or to some other timetable, to account for temporal decay of the risk based on these factors.” Examiner Note: Martin teaches a reduction of a risk at the expiry time of a special event (e.g., to no risk), but does not explicitly disclose configuring a decay model based on the expiry time of the event. Gifford teaches a risk model configured to decay, by a variable amount, the risk of an event based on a time factor related to the event (e.g., decaying the risk from a peak value at the anniversary of 911, to a lower value afterwards). When Gifford is applied to Martin, the resulting system would configure a decay model to gradually decay the risk at a first time to the predefined risk the expiration time. The examiner further notes that decaying to “no risk” as taught by Martin, qualifies as a “predefined risk value.”); and 
execute the configured decay model to decay the first risk value of the threat event ([0034] “Severity risk decay, as shown in a factor box 304, can be applied to decrease a risk score as a function of time, if applicable. For example, the risk of a terrorist attack could be very high leading up to the anniversary of September 11th, and be lower in the days and weeks after the anniversary.” [0039] “The temporal influence, as shown in a factor box 332, of the special event is determined. For example, the gathering time, begin time and end time, and dispersal time of the parade are looked up or estimated. Temporal decay, as shown in a factor box 334, can be applied. Temporal decay represents a memory factor of the system, and is employed to model how long the system “remembers” a situation. For example, a crowd begins gathering before a parade, reaches peak attendance during the parade and takes a while to disperse after the parade. As another example, there may be violent protest for a time after a politician speech, or a concern about terrorist attack for a time span after a video is shown on the Internet. Risk is adjusted, e.g., on a daily basis or to some other timetable, to account for temporal decay of the risk based on these factors.” Figure 3. Examiner Note: Martin teaches a reduction of a risk at the expiry time of a special event (e.g., to no risk), but does not explicitly disclose configuring a decay model based on the expiry time of the event. Gifford teaches a risk model configured to decay, by a variable amount, the risk of an event based on a time factor related to the event (e.g., decaying the risk from a peak value at the anniversary of 911, to a lower value afterwards). When Gifford is applied to Martin, the resulting system would configure a decay model to gradually decay the risk at a first time to a second risk at the expiration time.).

Martin and Gifford are analogous art because they are both directed towards machine learning based threat analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Martin’s emergency prediction system with Gifford’s risk decay model. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the accuracy of predicted emergency risk, which can be accomplished through time-based risk adjustment (Martin [0034], “Severity risk decay, as shown in a factor box 304, can be applied to decrease a risk score as a function of time, if applicable. For example, the risk of a terrorist attack could be very high leading up to the anniversary of September 11th, and be lower in the days and weeks after the anniversary. Contributions to risk for the correlated asset, as shown in a factor box 306, are analyzed. Relationship weights, as shown in a factor box 308, are applied to the calculation of risk to the correlated asset. In other words, if the observation has a large relationship weight, the risk is increased, and so on.”).

The combination of Martin and Gifford does not explicitly teach select, based on a type of the threat event, a decay model that decays the first risk value to a predefined risk value at the expiry time.

Koran teaches select, based on a type of the threat event, a decay model that decays the first risk value to a predefined risk value at the expiry time ([0075] “In one embodiment, models and rules (970) comprise a model for each category. Thus, weight parameters for dimension processing are on a per category basis. The model defines weight parameters, including decay parameters. The weight parameters are also specific for event types. In one embodiment, weight parameters for events are not equally weighted. In addition, all events within an event type (e.g., pageview, search, etc.) are not equally weighted. Thus, all weight and decay parameters are not necessarily constant within a category for different event types or across categories for the same event type.” [0079] “revent represents the weight of the recency information for event type event that defines how fast the event type “decays” over time w.r.t. prediction power.”  Examiner Note: Martin discloses a plurality of threat events. Gifford discloses a risk decay model. Koran teaches selecting a model including decay parameters based on an event type. When Koran is applied to Martin and Gifford, the resulting system would select a risk decay model based on the type of threat event. The examiner further notes that decaying to “no risk” as taught by Martin, qualifies as a “predefined risk value.”).

Martin, Gifford, and Koran are analogous art because they are directed towards predictive modelling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Martin’s emergency prediction system with Gifford’s risk decay model, and Koran’s model selection. The modification would have been obvious to one of ordinary skill in the art because he/she would have been motivated to increase the flexibility of the system, which can be accomplished by making it compatible with a plurality of threat events and models (Koran [0028], “The models contain meta-data and rules to customize the processing of event information… Thus, the system may be modified to support new models as well as process new event types.”).

As per claim 2, the combination of Martin, Gifford, and Koran teaches The building management system of Claim 1.

Martin teaches wherein the instructions cause the one or more processors to process the received threat events into a set of standardized threat event objects each comprising a particular threat category from among the plurality of threat categories, wherein the instructions cause the one or more processors to apply expiry times to the standardized threat event objects ([0011] “In one aspect, disclosed herein are methods of creating a prediction model for generating at least one spatiotemporal emergency prediction, the methods comprising: a) obtaining, by an emergency prediction system (EPS), emergency data comprising emergency type, emergency location, and emergency time for a plurality of emergency communications; b) generating, by the emergency prediction system, at least one prediction model for making at least one spatiotemporal emergency prediction using the emergency data; and c) using, by the emergency prediction system, the at least one prediction model to generate a spatiotemporal emergency prediction corresponding to a defined emergency type, a defined geographic area, and a defined time period.” [0017] “In some embodiments, the emergency time is a time when an emergency communication is initiated or received or a duration of the emergency communication. In some embodiments, the defined time period comprises a time block. In further embodiments, the time block is at least about 1 hour. In further embodiments, the time block is at least about 1 day. In further embodiments, the time block is at least about 1 week… In some embodiments, the at least one prediction model is updated with new emergency data. In some embodiments, the at least one prediction model is trained using labeled call data, unlabeled call data, augmented call data, or any combination thereof. In some embodiments, the at least one prediction model is assessed for prediction accuracy. In further embodiments, prediction accuracy is determined by comparing at least one historical spatiotemporal emergency prediction to an actual number of emergency communications. In some embodiments, the at least one prediction model is re-created or re-trained. In some embodiments, the at least one prediction model is re-trained at least once a week.” [0240] “In some embodiments, emergency predictions are generated and stored for each available geographic region and emergency category: Fire, Medical, and Police. Other categories (water rescue, pet rescue, car crash, etc.) and sub-categories (e.g., crime categories, etc.) are contemplated. In some embodiments, emergencies may be categorized into more than one type. For example, in some embodiments, a car crash requires assistance from fire, medical and police emergency resources.” Examiner Note: The threat event categories are Fire Medical Police, etc., which per [0011] and [0017] include a predicted end time. Martin paragraphs [0292] and [0293] provide relevant context.).

As per claim 3, the combination of Martin, Gifford, and Koran teaches The building management system of Claim 1.

Martin teaches wherein the instructions cause the one or more processors to group a set of the threat events together by determining a correlation between the start times of the threat events, the plurality of threat categories of the threat events, and locations associated with the threat events ([0003] “The number of emergency communications with public safety answering points, emergency dispatch centers, emergency management systems, and other such emergency response resources is subject to various factors that affect the type and frequency of such requests. Influential factors can include environmental conditions such as weather events (e.g., snow, rain, freezing temperatures, etc.) that may make road conditions more dangerous for motorists. Non-environmental events can also play a role. For example, an annual home game by the local sports team against a division rival may correlate with increased traffic around the downtown stadium and, in turn, with an increased risk of traffic accidents in that geographic area. A combination of factors can combine to produce elevated risks for certain types of emergencies. For example, triple digit temperatures with high humidity during an outdoor sporting event with a large audience in attendance may correlate with an elevated risk of heat stroke for athletes and/or attendees.” [0102] “…In some embodiments a prediction model for predicting the probability of occurrence of emergency situations (e.g., emergencies/emergency calls) is trained using information provided to the prediction server about public events, for example, baseball games, basketball games, music concerts, and/or other public events in which a substantial number of people are simultaneously hosted in one particular geographic location, and information regarding a history of requests for emergency assistance placed from the same geographic area as the public events, during, before, or after occurrence of the public events. In some embodiments, a notification is sent to subjects in a geographic location proximate a type of public event responsive to the prediction model indicating an increased probability of an emergency event occurring in the geographic location and resulting from or correlated with occurrences of the type of public event.” [0240] “In some embodiments, emergency predictions are generated and stored for each available geographic region and emergency category: Fire, Medical, and Police. Other categories (water rescue, pet rescue, car crash, etc.) and sub-categories (e.g., crime categories, etc.) are contemplated. In some embodiments, emergencies may be categorized into more than one type. For example, in some embodiments, a car crash requires assistance from fire, medical and police emergency resources.” Examiner Note: Martin’s emergency prediction system uses correlation between events having a start and end time (basketball game, concert, etc.) as part of predicting a time, category, and location of an emergency (e.g. a basketball game downtown on a hot day increases the likelihood of a medical emergency downtown during the game, and a traffic accident following the game).).

As per claim 4, the combination of Martin, Gifford, and Koran teaches The building management system of Claim 1.

Martin teaches wherein the instructions cause the one or more processors to generate a classifier for the expiry time prediction model using the set of historical threat events and assign the expiry time to each of the threat events using the classifier ([0011] “In one aspect, disclosed herein are methods of creating a prediction model for generating at least one spatiotemporal emergency prediction, the methods comprising: a) obtaining, by an emergency prediction system (EPS), emergency data comprising emergency type, emergency location, and emergency time for a plurality of emergency communications; b) generating, by the emergency prediction system, at least one prediction model for making at least one spatiotemporal emergency prediction using the emergency data; and c) using, by the emergency prediction system, the at least one prediction model to generate a spatiotemporal emergency prediction corresponding to a defined emergency type, a defined geographic area, and a defined time period.” [0017] “In some embodiments, the emergency time is a time when an emergency communication is initiated or received or a duration of the emergency communication. In some embodiments, the defined time period comprises a time block. In further embodiments, the time block is at least about 1 hour. In further embodiments, the time block is at least about 1 day. In further embodiments, the time block is at least about 1 week… In some embodiments, the at least one prediction model is updated with new emergency data. In some embodiments, the at least one prediction model is trained using labeled call data, unlabeled call data, augmented call data, or any combination thereof. In some embodiments, the at least one prediction model is assessed for prediction accuracy. In further embodiments, prediction accuracy is determined by comparing at least one historical spatiotemporal emergency prediction to an actual number of emergency communications. In some embodiments, the at least one prediction model is re-created or re-trained. In some embodiments, the at least one prediction model is re-trained at least once a week.” Examiner Note: Martin’s system generates a classifier (prediction model) based on past emergency data. The predictions include a defined time period with a start and end, where the end time of the predicted emergency is equivalent to the expiration time of a threat event.).

Claim 8 is a method claim corresponding to system claim 1. Claim 8 is rejected for the same reasons as claim 1.

Claim 9 is a method claim corresponding to system claim 2. Claim 9 is rejected for the same reasons as claim 2.

Claim 10 is a method claim corresponding to system claim 3. Claim 10 is rejected for the same reasons as claim 3.

Claim 11 is a method claim corresponding to system claim 4. Claim 11 is rejected for the same reasons as claim 4.

Claim 15 is a system claim corresponding to system claim 1. Claim 15 requires one or more computer-readable storage media communicably coupled to one or more processors and configured to store instructions; and the one or more processors configured to execute the instructions (Martin, [0017] “In another aspect, disclosed herein are emergency prediction systems (EPS) comprising at least one processor, an operating system configured to perform executable instructions, a memory, and a computer program including instructions executable by the at least one processor to create an application comprising…”). Claim 15 is rejected for the same reasons as claim 1.

Claim 16 is a system claim corresponding to system claim 2. Claim 16 is rejected for the same reasons as claim 2.

Claim 17 is a system claim corresponding to system claim 3. Claim 17 is rejected for the same reasons as claim 3.

Claim 18 is a system claim corresponding to system claim 4. Claim 18 is rejected for the same reasons as claim 4.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Martin, Gifford, and Koran, further in view of U.S. Pub. No. 9516053 B1 to Muddu et Tryfonas (hereinafter Muddu).

As per claim 5, Martin teaches The building management system of Claim 4, wherein the instructions cause the one or more processors to apply a plurality of labels to the historical threat events of the set of historical threat events ([0135] “Emergency data may comprise historical data or current data.” [0136] “Emergency data refers to information about emergencies that have occurred or are on-going and optionally includes the type of emergency (such as medical, fire, police or car crashes), the location of the emergency (e.g., GPS coordinates, altitude, etc.), the time of the emergency (e.g., date and time), or any combination thereof…” [0193] “FIG. 3A illustrates an exemplary method for augmenting emergency call data and data stream in the system for data augmentation 300. Several variations for augmenting data is contemplated based on the input into the prediction model for making emergency predictions. Augmentation may done with actual labels (e.g., weather conditions at time and location of an emergency call) or with predicted labels (e.g., type or nature of calls because the label is not available or premature). Actual labels may also be referred to as “ground truth”” Examiner Note: Figures 3A, “Data Augmentation Module 310” and 3B, “Add Environmental Features 330”, demonstrate that Martin’s system applies labels to both historical emergency data (equivalent to a threat event) and present data.)).

Martin teaches the application of labels to historical data, but does not explicitly disclose labels applied to each historical threat event determined based on histogram analysis of the expiry time of the historical threat event.

Muddu teaches The building management system of Claim 4, wherein the instructions cause the one or more processors to apply a plurality of labels to the historical threat events of the set of historical threat events, the labels applied to each historical threat event determined based on histogram analysis of the expiry time of the historical threat event (Column 87, lines 33-55, “In order to do so, in some embodiments, after the PST model becomes ready, the predictions (of the occurrence of unusual events) inside each profiling window during a certain time length are collected, by sliding a profiling window through the certain time length. This time length is denoted as the baseline prediction profiling phase on FIG. 53. Then, a histogram can be made to record all the ratios that are observed. This histogram essentially records the usual R for a particular user. Specifically, the collecting of the predictions from each profiling window can be repeatedly performed for a period of time (i.e., “sliding through” the period of time). This period of time may be N times the length of the profiling window (i.e., N×|W|). In some examples, N is 10. During the baseline prediction profile establishment (shown in FIG. 53), for a period of time after the PST model becomes ready, the R for each profiling window is tracked and stored in a histogram. This learned histogram can be denoted as “H.” With this histogram built for the specific entity, for any new R, the PST model can produce a P(R|H). The P(R|H) is the probability of seeing a window with a ratio R, given the history of previous Rs. In this manner, a baseline prediction profile for a specific entity can be built.” Examiner Note: Muddu’s histogram analysis, when applied to Martin’s labelling of historical emergency data including start time and end time of emergency, would result in Martin’s system using histogram analysis to label the historical emergency data according to the start and end time of the emergency.).

Martin, Gifford, Koran and Muddu are analogous art because they are all directed towards predictive modelling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Martin’s emergency prediction system with Gifford’s risk model, Koran’s model selection, and Muddu’s Histogram Analysis. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the accuracy of predicted emergency times, which can be accomplished through histogram analysis (Muddu Column 87, lines 33-55).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Martin, Gifford, Koran, and Muddu, further in view of U.S. Pub. No. 20190268644 A1 to Fradlis et al (hereinafter Fradlis).

As per claim 6, the combination of Martin, Gifford, Koran, and Muddu thus far teaches The building management system of Claim 5.

The combination of Martin, Gifford, Koran, and Muddu does not explicitly disclose wherein the instructions cause the one or more processors to apply the labels by separating the historical threat events into a plurality of classes, each class of the plurality of classes defined by a range of expiry times
Fradlis teaches The building management system of Claim 5, wherein the instructions cause the one or more processors to apply the labels by separating the historical threat events into a plurality of classes, each class of the plurality of classes defined by a range of expiry times ([0034] “The method can also include receiving an array of past secondary content slot durations (step 302). The array can be retrieved by the data processing system. The data processing system can maintain a database of the durations of prior secondary content slots. The array can include prior content slot durations of the currently streamed content item... The array can include durations of the last five secondary content slots, or a larger or fewer number of content slots. The array can include between the duration of the last 5 and 20, 5 and 15, or 5 and 10 secondary content slots. The array can include the duration of the secondary content slots included in the content stream over the past 30 minutes, 1 hour, 2 hours, 6 hours, 1 day, or 1 week.” [0035] “The method 300 can also include generating classes (step 303). The data processing system can determine the possible classes into which the secondary content slot can be classified. In some implementations, the classes are based on possible secondary content slot durations… In a case where the longest possible content slot is 900 seconds, class 1 can be 0-5 seconds, class 2 can be 5-10 seconds, . . . , class 180 can be 895-900 second.” Examiner Note: Martin’s emergency prediction system includes predictions of both start and end times of the emergency. Fradlis’ duration classification, when applied to Martin’s emergency prediction system, would result in Martin’s emergency predictions also classifying predicted emergencies based on anticipated duration and/or end time, and classifying historical emergencies based on actual duration and/or end time.). 

Martin, Gifford, Koran, Muddu, and Fradlis are analogous art because they are directed towards predictive modelling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Martin’s emergency prediction system with Gifford’s risk model, Koran’s model selection, Muddu’s Histogram Analysis, and Fradlin’s duration based classification. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the flexibility of the system, which can be accomplished by grouping and classifying predictions based on duration (Fradlis [0034-0035]).


As per claim 7, the combination of Martin, Gifford, Koran, Muddu, and Fradlis teaches The building management system of Claim 6.

The combination of Martin, Gifford, Koran, Muddu, and Fradlis thus far has not taught wherein the instructions cause the one or more processors to train the classifier using the labeled historical threat events.

Martin teaches The building management system of Claim 6, wherein the instructions cause the one or more processors to train the classifier using the labeled historical threat events ([0014] “In another aspect, disclosed herein are computer-implemented methods for predicting labels for an emergency communication data stream, the methods comprising: a) obtaining, by an emergency prediction system, unlabeled emergency data; b) obtaining, by the emergency prediction system, historical labeled emergency data originating from at least one emergency dispatch center; c) matching, by the emergency prediction system, at least a subset of the unlabeled emergency data with at least a subset of the historical labeled emergency data to generate matched emergency data; d) training, by the emergency prediction system, a prediction algorithm using the matched emergency data; and e) using, by the emergency prediction system, the prediction algorithm to predict labels for an incoming data stream of unlabeled emergency data. In some embodiments, the prediction algorithm is a multi-class classifier for predicting at least one of emergency type and emergency priority for unlabeled emergency communication data.” Examiner Note: Martin trains their prediction system using historical events.).

Claims 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Martin, Gifford, Koran, and Fradlis.


As per claim 12, the combination of Martin, Gifford, and Koran teaches The method of Claim 11.

The combination of Martin, Gifford, and Koran does not explicitly disclose further comprising applying a plurality of labels to the historical threat events of the set of historical threat events, the labels applied to each historical threat event determined based on the expiry time of the historical threat event.

Fradlis teaches The method of Claim 11, further comprising applying a plurality of labels to the historical threat events of the set of historical threat events, the labels applied to each historical threat event determined based on the expiry time of the historical threat event ([0034] “The method can also include receiving an array of past secondary content slot durations (step 302). The array can be retrieved by the data processing system. The data processing system can maintain a database of the durations of prior secondary content slots. The array can include prior content slot durations of the currently streamed content item... The array can include durations of the last five secondary content slots, or a larger or fewer number of content slots. The array can include between the duration of the last 5 and 20, 5 and 15, or 5 and 10 secondary content slots. The array can include the duration of the secondary content slots included in the content stream over the past 30 minutes, 1 hour, 2 hours, 6 hours, 1 day, or 1 week.” [0035] “The method 300 can also include generating classes (step 303). The data processing system can determine the possible classes into which the secondary content slot can be classified. In some implementations, the classes are based on possible secondary content slot durations… In a case where the longest possible content slot is 900 seconds, class 1 can be 0-5 seconds, class 2 can be 5-10 seconds, . . . , class 180 can be 895-900 second.” Examiner Note: Martin’s emergency prediction system includes predictions of both start and end times of the emergency. Fradlis’ duration classification, when applied to Martin’s emergency prediction system, would result in Martin’s emergency predictions also labelling predicted emergencies based on anticipated duration and/or end time, and labelling historical emergencies based on actual duration and/or end time.). 

Martin, Gifford, Koran, and Fradlis are analogous art because they are directed towards predictive modelling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Martin’s emergency prediction system with Gifford’s risk model, Koran’s model selection, and Fradlin’s duration based classification. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the flexibility of the system, which can be accomplished by grouping and classifying predictions based on duration (Fradlis [0034-0035]).

As per claim 13, the combination of Martin, Gifford, Koran, and Fradlis thus far discloses The method of Claim 12.

The combination of Martin, Gifford, Koran, and Fradlist thus far does not teach wherein applying the labels comprises separating the historical threat events into a plurality of classes, each class of the plurality of classes defined by a range of expiry times.

Fradlis teaches The method of Claim 12, wherein applying the labels comprises separating the historical threat events into a plurality of classes, each class of the plurality of classes defined by a range of expiry times ([0034] “The method can also include receiving an array of past secondary content slot durations (step 302). The array can be retrieved by the data processing system. The data processing system can maintain a database of the durations of prior secondary content slots. The array can include prior content slot durations of the currently streamed content item... The array can include durations of the last five secondary content slots, or a larger or fewer number of content slots. The array can include between the duration of the last 5 and 20, 5 and 15, or 5 and 10 secondary content slots. The array can include the duration of the secondary content slots included in the content stream over the past 30 minutes, 1 hour, 2 hours, 6 hours, 1 day, or 1 week.” [0035] “The method 300 can also include generating classes (step 303). The data processing system can determine the possible classes into which the secondary content slot can be classified. In some implementations, the classes are based on possible secondary content slot durations… In a case where the longest possible content slot is 900 seconds, class 1 can be 0-5 seconds, class 2 can be 5-10 seconds, . . . , class 180 can be 895-900 second.” Examiner Note: Martin’s emergency prediction system includes predictions of both start and end times of the emergency. Fradlis’ duration classification, when applied to Martin’s emergency prediction system, would result in Martin’s emergency predictions also classifying predicted emergencies based on anticipated duration and/or end time, and classifying historical emergencies based on actual duration and/or end time.). 

Martin, Gifford, Koran and Fradlis are analogous art because they are directed towards machine learning predictors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Martin’s emergency prediction system with Gifford’s risk model, Koran’s model selection, and Fradlin’s duration based classification. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the flexibility of the system, which can be accomplished by grouping and classifying predictions based on duration (Fradlis [0034-0035]).

As per claim 14, the combination of Martin, Gifford, Koran, and Fradlis thus far discloses The method of Claim 13.

The combination of Martin, Gifford, Koran, and Fradlis thus far does not teach wherein the method further comprises training the classifier using the labeled historical threat events.

Martin teaches The method of Claim 13, wherein the method further comprises training the classifier using the labeled historical threat events ([0014] “In another aspect, disclosed herein are computer-implemented methods for predicting labels for an emergency communication data stream, the methods comprising: a) obtaining, by an emergency prediction system, unlabeled emergency data; b) obtaining, by the emergency prediction system, historical labeled emergency data originating from at least one emergency dispatch center; c) matching, by the emergency prediction system, at least a subset of the unlabeled emergency data with at least a subset of the historical labeled emergency data to generate matched emergency data; d) training, by the emergency prediction system, a prediction algorithm using the matched emergency data; and e) using, by the emergency prediction system, the prediction algorithm to predict labels for an incoming data stream of unlabeled emergency data. In some embodiments, the prediction algorithm is a multi-class classifier for predicting at least one of emergency type and emergency priority for unlabeled emergency communication data.” Examiner Note: Martin trains their prediction system using historical events.).

Claim 19 is a system claim corresponding to method claim 12. Claim 19 is rejected for the same reasons as claim 12.

As per claim 20, the combination of Martin, Gifford, Koran, and Fradlis discloses The building management system of Claim 19.

The combination of Martin, Gifford, Koran, and Fradlis thus far does not teach wherein the one or more processors are configured to execute the instructions to apply the labels by separating the historical threat events into a plurality of classes, each class of the plurality of classes defined by a range of expiry times, wherein the one or more processors are configured to execute the instructions to train the classifier using the labeled historical threat events.

Fradlis teaches The building management system of Claim 19, wherein the one or more processors are configured to execute the instructions to apply the labels by separating the historical threat events into a plurality of classes, each class of the plurality of classes defined by a range of expiry times, wherein the one or more processors are configured to execute the instructions to train the classifier using the labeled historical threat events ([0034] “The method can also include receiving an array of past secondary content slot durations (step 302). The array can be retrieved by the data processing system. The data processing system can maintain a database of the durations of prior secondary content slots. The array can include prior content slot durations of the currently streamed content item... The array can include durations of the last five secondary content slots, or a larger or fewer number of content slots. The array can include between the duration of the last 5 and 20, 5 and 15, or 5 and 10 secondary content slots. The array can include the duration of the secondary content slots included in the content stream over the past 30 minutes, 1 hour, 2 hours, 6 hours, 1 day, or 1 week.” [0035] “The method 300 can also include generating classes (step 303). The data processing system can determine the possible classes into which the secondary content slot can be classified. In some implementations, the classes are based on possible secondary content slot durations… In a case where the longest possible content slot is 900 seconds, class 1 can be 0-5 seconds, class 2 can be 5-10 seconds, . . . , class 180 can be 895-900 second.” Examiner Note: Martin’s emergency prediction system includes predictions of both start and end times of the emergency. Fradlis’ duration classification, when applied to Martin’s emergency prediction system, would result in Martin’s emergency predictions also classifying predicted emergencies based on anticipated duration and/or end time, and classifying historical emergencies based on actual duration and/or end time. It would further result in Martin’s system using the emergency data classified by duration in the training of its classifiers.). 

Martin, Gifford, Koran, and Fradlis are analogous art because they are directed towards predictive modelling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Martin’s emergency prediction system with Gifford’s risk model, Koran’s model selection, and Fradlin’s duration based classification. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the flexibility of the system, which can be accomplished by grouping and classifying predictions based on duration (Fradlis [0034-0035]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140280231 A1 to Pachuri et al. US US 20120072039 A1 Anderson et al. US 20140081793 A1to Hoffberg et al. “An Exponential Decay Model for Mediation” to Fritz.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL G SMITH whose telephone number is (571)272-9730. The examiner can normally be reached M-F 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.G.S./Examiner, Art Unit 2126            
                                                                                                                                                                                          /NICHOLAS KLICOS/Primary Examiner, Art Unit 2145